DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
 Claims 12, 14, 16 are cancelled.  Claims 1-11, 13, 15, 17-37 are pending. 

Response to Applicant Remarks
With regard to the rejection under 35 USC 101, Applicant remarks, 
“…Claims 1-37 are rejected under 35 U.S.C. § 101 as allegedly being directed to unpatentable subject matter. In particular, the Office Action alleges that “nothing in the claim elements preclude the steps from being interpreted as a method of organizing human activity pertaining to marketing and sales.” Office Action, pg. 13. Applicant respectfully traverses…The 2019 Guidance makes clear that a claimed invention is not “directed to” an abstract idea if it is integrated into a practical application. 2019 Guidance, pg. 20. Here, claim 1 is directed to “[a] system facilitating license of intellectual property.” Cl. 1, as amended. The present application explains that [a] number of attempts have been made to alter the playing field, including IP pools, changes to statutory law, judicial intervention for mandatory licensing, IP enforcement entities, and IP marketplaces. None of these proposals has provided an open market (e.g., centralized and/or decentralized) on which IP rights can be licensed at a reasonable price with the costs associated with lawyers, courts or other forms of centralized control, which also provides value and recognition to IP rights holders. Application, [0004]. The system of claim 1 provides a practical solution to these and other problems. /d. at [0005]. The object is achieved in part by providing “a plurality of ownership verifications submitted to [a] computing platform by the owners of each of [a] plurality of intellectual properties,” “a plurality of public keys representing payment addresses associated with each of the verified owners for each of the plurality of intellectual properties,” 
Examiner respectfully disagrees.  Applicant’s specification [4] discloses a perceived business problem, namely, “…provided an open market (e.g., centralized and/or decentralized) on which IP rights can be licensed at a reasonable price… also provides value and recognition to IP rights holders…”  Providing an open market for licensing IP rights at reasonable prices comprises a business solution for a business problem.  Automating such a market on unspecified or generically-disclosed elements does not integrate the abstract idea into a practical application, but instead only serves to generally link the use of the abstract idea to a particular technological environment.
Further with regard to the rejection under 35 USC 101, Applicant further remarks, 
“…Further, the 2019 Guidance specifically states that an invention is not abstract when “a particular machine . . . is integral to the claims.” 2019 Guidance, pg. 20. This analysis “specifically excludes consideration of whether the additional elements represent well-understood, routine, conventional activity.” /d. at pg. 19. Here, claim 1 recites, among other things, “a remote display configured to present [ ] intellectual properties together with the public keys of their associated owners.” Cl. 1, as amended, emphasis added. The Office Action improperly disregards this claim language. The features of the claimed system cannot be performed solely via a mental process. The recited “remote display” makes clear that a “particular machine’ is integral to claim 1. See 2019 Guidance, pg. 20.” (Page 8, Remarks).
 Examiner again respectfully disagrees.  The claims do not recite a particular machine integral to the claims.  Considering MPEP 2106.05(b) I, “…The particularity or generality of the elements of the machine or apparatus, i.e., the degree to which the machine in the claim can be 
  It is further noted that applying a judicial exception such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine, as further discussed in MPEP 2106.05(b) I, “…It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine.” The instant claims recite functions of associating, storing, presenting and recording data and making payments, and therefore comprise conventional functions and such application does not qualify as a particular machine.  The remarked-upon remote display is recited only as “presenting” data; which comprises a conventional function and does not qualify as a particular machine.
Further with regard to the rejection under 35 USC 101, Applicant remarks, “…The features of the claimed system cannot be performed solely via a mental process…,” (page 8 as cited above), Examiner again respectfully disagrees and notes that the abstract idea comprises a commercial or legal interaction, which is a method of organizing human activity; the rejection did not state that the abstract idea comprises a mental process. 
Further with regard to the rejection under 35 USC 101, Applicant remarks, 
“…claim 1 is currently amended in a manner that even more clearly defines patentable subject matter. Notably, amended claim 1 recites “a blockchain configured to record the payments” rather than “a ledger configured to record the payments.” Cl. 1, as amended. For at least these reasons, Applicant respectfully requests that the rejection under 35 U.S.C. § 101 be withdrawn.” (Page 9 of Remarks).
Examiner again respectfully disagrees; Applicant remarks that the claim amendments even more clearly define patentable subject matter, but does not specifically point out how the recitation of a blockchain defines patentable subject matter.  A blockchain comprises a type of database/ledger and does not more clearly define patentable subject matter.  See “The Future of the Web Looks a Lot Like the Bitcoin Blockchain”, downloaded from https://spectrum.ieee.org/the-future-of-the-web-looks-a-lot-like-bitcoin, dated 1 July 2015 and attached as a PDF file, which discloses, “When people talk about the Bitcoin technology, they’re really referring to two things. The first is a universal database that records transactions and grows linearly in chunks called blocks, forming the “blockchain.” The second thing is a network of peers, called miners, which are the computers (and the people who own them) that actually add the blocks to the blockchain…When you want to spend your bitcoins, you make a request to have a new record added to the blockchain…So the blockchain is nothing more than a long string of transactions, each of which refers to an earlier record in the chain.” (Page 8, third full paragraph through page 9, first full paragraph; Emphasis added.).
The rejections under 35 USC 101 are therefore maintained.     


 With regard to the rejection under 35 USC 112b as discussed in paragraph 43 of prior action, Applicant remarks, “….Regarding the “plurality of intellectual properties” of claim 1, the Office Action alleges that they do not specifically comprise those owned by applicant, but rather encompasses all intellectual properties, where ownership is an unbound set. Claim scope is so broad that the claim is indefinite. The intellectual properties claimed by the application comprise all types and can comprise such examples as music, patents, and trademarks, owned by an unbound set of other individuals, which makes claim scope unclear. Office 
 Examiner respectfully disagrees and notes that Applicant has cited only part of the rejection, and has consequently mischaracterized the rejection.  The rejection is not specifically made on the basis of the unbound nature of the plurality of intellectual properties.  The rejection is made on the basis of an apparatus claim reciting data as an element: Claim 1 recites, “A system facilitating license of intellectual property”, while further reciting, “comprising a plurality of intellectual properties available to license”.  Under BRI such intellectual properties comprise data. The apparatus claim therefore recites data, the “intellectual properties”, as elements.  This renders the claim scope unclear.  The claim is rendered further unclear by the recitation of such data without any bounds as to possession, location or ownership, and without any recitation of the relation to or integration of the recited “intellectual properties” and the system elements. The rejection is therefore maintained.  


With regard to the rejection under 35 USC 112b, as discussed in paragraphs 44-48 of prior action, Applicant remarks, “…. Regarding the “computing platform configured to make a payment” of claim 1, the Office Action alleges that the the term “computing platform” does not denote specific structure, and neither the specification nor the figures provide further specificity. Moreover, the elements/steps associated with the functions 
 Examiner respectfully disagrees.  The term “computing platform” comprises a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function, modified by functional language (“make a payment”) linked by the language “configured to”.  See MPEP 2181 I.  The claim limitation therefore invokes interpretation under 35 USC 112(f) as noted in Non-Final Action.  As noted in MPEP 2181 II A, “35 U.S.C. 112(f)  states that a claim limitation expressed in means- (or step-) plus-function language "shall be construed to cover the corresponding structure…described in the specification and equivalents thereof." "If one employs means plus function language in a claim, one must set forth in the specification an adequate disclosure showing what is meant by that language. If an applicant fails to set forth an adequate disclosure, the applicant has in effect failed to particularly point out and distinctly claim the invention as required by the 35 U.S.C. 112(b)  [or the second paragraph of pre-AIA  section 112 ]." In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc).”
Applicant’s specification has not disclosed the corresponding structure for the “computing platform”. There is no disclosure of a computer, generic or otherwise, nor is there any disclosure of a processor or other specific “computing” structure.  Applicant’s drawings are 
Moreover, with regard to Applicant’s remarks, “…The Office Action identifies examples of suitable structure that would have been known to a POSITA. See, e.g., id. at 19 (“If one is to assume a blockchain-type payment, the mining nodes and computing/software structure would be required... .”). However, the Office Action improperly fails to recognize that the specification need not disclose, and preferably omits, that which would have been well-known to a POSITA. See MPEP § 2164.05.” (Page 10 of Remarks).
Examiner again respectfully disagrees and notes that the specification does indeed need to disclose the specific structure required when interpretation under 35 USC 112(f) has been invoked as noted in MPEP sections cited above.  Moreover, the possibility of a blockchain-type payment is precluded by Applicant’s written disclosure and drawings, which disclose a ledger but no miners, nodes or other any protocols/algorithms for consensus.  The drawings, indicating a ledger #28 in isolation and completely devoid of any computer elements, processors, miners, nodes, consensus algorithms, etc., do not convey to a POSITA structure for making a blockchain-type payment.
The rejection is therefore maintained. 

With regard to the rejection under 35 USC 112b, as discussed in paragraph 49 of prior action, Applicant remarks, “Regarding the recited “ledger” of claim 1, the Office Action alleges that [t]he specific structure associated with the ‘ledger’ which would perform the ‘recording’ function is not disclosed. The claim is therefore rejected as being unclear. Dependent claims 2-37 inherit the same deficiency and are rejected for the same reason. Office Action, pg. 11. Applicant respectfully disagrees that the “ledger” of claim 1 is indefinite. Nonetheless, for reasons unrelated to this rejection, claim 1 is currently amended to recite “a blockchain configured 
 Examiner again respectfully disagrees, and notes again the definition of ‘blockchain’ as cited above, “…the blockchain is nothing more than a long string of transactions…”  The transaction data can be recorded in the data chain, but such function would require computer elements and block-generating and consensus algorithms.  No such structure is disclosed by Applicant’s specification.  
 The rejection is therefore maintained. 

 With regard to the rejection under 35 USC 112b, as discussed in paragraph 50 of prior action, claim 16 has been canceled.


 With regard to the rejection under 35 USC 103, Applicant remarks,  
“…Independent claim 1, as currently amended, recites …a remote display configured to present the intellectual properties together with the public keys of their associated owners…The cited references fail to disclose or suggest the above-underlined feature of amended claim 1.  The Office Action cites paragraphs [0018], [0019], and [0044] of Kohn as allegedly disclosing the claimed “remote display.” Office Action, pg. 22. Applicant respectfully disagrees.  The cited portions of Kohn disclose presenting licensable content and “embed[ding] metadata directly into [the] content to facilitate making payments for rights to the content in accordance with predetermined arrangements specified by the metadata.” See, e.g., Kohn, [0044]. The embedded metadata of Kohn does not include “public keys” as claimed. Even assuming, for the sake of argument, that the embedded metadata of Kohn could be interpreted to include “public keys,” Kohn still fails to disclose or suggest presenting the metadata to a user on a “remote display,” let alone presenting the metadata on 
Examiner respectfully disagrees and first notes the language of the limitation: “…a remote display configured to present the intellectual properties together with the public keys of their associated owners…”  (Emphasis added.) The term “to present” does not specifically require the recited data (intellectual properties, public keys) be displayed on the remote display; the limitation requires only that the remote display in some way “present” the recited intellectual properties in association with (“together with”) the owner key data. 
With regard to Applicant’s remarks, “…Even assuming, for the sake of argument, that the embedded metadata of Kohn could be interpreted to include “public keys,” Kohn still fails to disclose or suggest presenting the metadata to a user on a “remote display,” let alone presenting the metadata on a “remote display” together with the licensable content…,” Examiner again respectfully disagrees.  With regard to, “…presenting the metadata to a user on a “remote display,” it is noted first that the claim does not recite a user. Moreover, with regard to, “…presenting the metadata on a “remote display” together with the licensable content…,” the claim does not recite this, but rather recites, “…a remote display configured to present the intellectual properties together with the public keys of their associated owners…” This recites the intellectual properties as being presented, and further recites the presented intellectual properties as being in some way associated with (“together with”) the owner keys, which is broader claim language that that remarked upon by Applicant in citation above.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “…presenting the metadata to a user on a “remote display,”  and, “…presenting the metadata on a “remote display” together with the licensable content…,”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, the relied-upon art does disclose the limitation in question.  Kohn discloses a remote display configured to present intellectual properties (content) and further discloses such content as having metadata embedded directly into content.  See, for example, Kohn [19], “…The client devices 14 are used by users in order to interact with the payment system 10. Examples of client devices include smart phones…computers, and any other device that is capable of rendering content obtained through a portal (e.g., website) provided by the content portal provider 16 over the network 12…,”) and further discloses that such content comprises metadata necessary for payment ([34], “…More specifically, the payment service provider 18 may operate to embed metadata directly into content to facilitate making payments for rights to the content in accordance with predetermined arrangements specified by the metadata. The payment service provider 18 does so by, for example, having the relevant metadata embedded in code of a file comprising the content itself…,” where it is noted a typographical error 
As noted in previous action, Isaacson even more specifically discloses presenting data comprising seller’s/owner’s public key, where such data is associated with a transaction involving an item offered for sale and selected for purchase ([130], “Data received from the payment request API about the cryptocurrency, recipient address or email address for receiving cryptocurrency can be presented in field 604…”; [138], [139];[175], “…Continuing with FIG. 12, the payment request 1208, can initiate a “show” function 1208, which shows a dialogue 1212 for use as an interface for processing the payment… The interface could include part of the basic sale data and can in part include cryptocurrency data such as a recipient public key or bitcoin amount.”; where [32] discloses a text dialog; [181], “…The method further includes receiving, based on the confirmation from the user and via the browser payment request application programming interface, cryptocurrency payment information for the potential purchase (1408)…”; [182], “…The browser, acting as an agent between the cryptocurrency or wallet, the user, and the merchant site such that it's programming as well as the programming of the site and the programming of the cryptocurrency wallet are modified so as to enable automatic or automated initiation and population of data fields and initiation of a cryptocurrency transaction. The cryptocurrency payment information can include at least one of a site address for receiving the payment, a private key of a buyer, a public key of a recipient…”).
Kohn therefore discloses a remote display configured to present intellectual properties such as digital content, and further discloses that such content can be embedded with metadata including payment-facilitating data.  Isaacson discloses a remote display presenting an item offered for sale and further discloses presenting payment-facilitating data comprising public key of recipient/owner/seller. The combination therefore discloses the limitation, “…a remote display configured to present the intellectual properties together with the public keys of their associated owners.”  
It is further noted, in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant’s arguments are therefore not persuasive and the rejections are maintained.  Citations of references are adjusted as necessitated by claim amendments.


Claim Interpretation and Invocation of 35 USC 112(f)
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
computing platform configured to make a payment in claim 1
database…configured to store  in claim 1
a blockchain configured to record in claim 1

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 1-11, 13, 15, 17-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
With regard to claims 1-11, 13, 15, 17-37, independent claim 1 recites a system for facilitating license of intellectual property comprising a plurality of intellectual properties available to license;  a plurality of ownership verifications submitted … by the owners of each of the plurality of intellectual properties; a plurality of public keys representing payment addresses associated with each of the verified owners for each of the plurality of intellectual properties; store at least a reference to each of the intellectual properties and their associated public keys; present the intellectual properties together with the public keys of their associated owners; make a payment  to each of the verified owners’ public keys upon presentation of each their intellectual properties; and …to record the payments.  The limitations comprising a plurality of data relating to intellectual properties available to license, ownership verifications from owners, public keys representing payment destination information for each owner/intellectual property, store a reference to each intellectual property and associated public key, present intellectual properties and keys, make a payment to owners upon presentation of owned intellectual properties, and a ledger to record the payments, comprise  an abstract idea of marketing and sales activities, a commercial interaction and method of organizing human activity.  Other than reciting to the computing platform, a database accessible by, on the remote display, a blockchain, nothing in the claim elements preclude the steps from being interpreted as a method of organizing human activity pertaining to marketing and sales.  If claim limitations, under broadest reasonable interpretation, cover a method of organizing human activity but for the recitation of generic computer components, then it falls within the “Method of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements of computing platform, a database, the remote display, a blockchain.  These additional elements are recited at a high level of generality (i.e., as generic computer elements performing generic computer system functions of receiving, associating, storing, 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in the analysis of whether the claims recite integration of the abstract idea into a practical application, the additional elements of computing platform, a database, the remote display, a blockchain amount to no more than generic computer elements for implementing the abstract idea.  Generic computer elements performing generic functions of receiving, associating, storing, presenting and recording data and therefore implementing the abstract idea cannot provide an inventive concept.  The claim is not patent eligible.  
Dependent claims 2-37 recite  ownership verification is provided as a personal verification of the inventor; the ownership verification is provided as evidence of a recorded assignment; the public key payment addresses are provided as crypto currency wallets; the payment is made with a token; the payment is made with an Ethereum token; the payment is made with a crypto currency; the cryptocurrency is selected from the group comprising: Bitcoin and Ethereum; the blockchain is public; the blockchain is private; at least one of the intellectual properties is a patent; presents a license fee required to license the intellectual property of interest; the license fee includes a multiple of the payment; the license fee is calculated as a function of one or more of the following factors: duration, jurisdiction, recognition, multiplier and combinations of these; the license fee is calculated as a function of jurisdiction and the license fee is scaled according to market size; the license fee is calculated as a function of recognition and the license fee is scaled according to peer review of the intellectual property; the license fee is calculated as a function of recognition and the license fee is scaled according to number of forward citations of the patent; the license fee is calculated as a function of a multiplier and the license fee is scaled according to the technical field of the patent; the license fee is paid to the public key of the verified owner of the intellectual property of interest; the license fee is received in a wallet of the verified owner of the licensed intellectual property; the intellectual property license is anonymously memorialized on a public record; the license fee is paid with a token; the license fee is paid with a cryptocurrency; exchanges a first cryptocurrency token for a second cryptocurrency token; the computing platform exchanges fiat for token; the license fee is paid; public key is provided…as a QR code; provides a link … for downloading a certificate of license to the intellectual property of interest; blockchain is Ethereum blockchain; wallet is an Ethereum wallet.   These limitations serve only to further describe the implemented abstract idea.  It is further noted that the limitations, recited above and describing the license fees, the payment forms, the wallets and blockchains comprise data descriptions and do not add significantly more to the abstract idea. 
The additional elements of computing platform includes a server function, the remote display includes a browser function, a mobile application, remote display is a mobile computing device, the computing platform is Ethereum, are recited at a high level of generality and serve only to generally link the abstract idea to a particular technological environment, and therefore 
Even when considered in combination, the computer components of applicant's claims add nothing that is not already present when the steps are considered separately. Viewed as a whole, applicant's claims simply convey the subset of managing human activity pertaining to a concept involving marketing and sales activities; specifically, comprising a plurality of data relating to intellectual properties available to license, ownership verifications from owners, public keys representing payment destination information for each owner/intellectual property, storing a reference to each intellectual property and associated public key, presenting intellectual properties and keys, paying owners upon presentation of owned intellectual properties, and a blockchain for recording the payments.  The claims at issue amount to nothing significantly more than a method for implementing the abstract idea using generic computer components, and do not transform the abstract idea into a patent-eligible invention. 
Accordingly, claims 1-11, 13, 15, 17-37 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon this analysis.  


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claims 1-11, 13, 15, 17-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1, the claim recites, “A system facilitating license of intellectual property comprising…a plurality of intellectual properties available to license”.  The claim is therefore directed toward an apparatus (i.e. a system facilitating…), yet recites, the apparatus as comprising “a plurality of intellectual properties”.  However, under broadest reasonable interpretation, the “plurality of intellectual properties” comprise data; reciting data as a structural element of the apparatus renders the claim unclear.  The claim is rendered further unclear by the recitation of such data without any bounds as to possession, type, location or ownership, and without any recitation of the relation to or integration of the recited “intellectual properties” and the system elements.  Dependent claims 2-11, 13, 15, 17-37 inherit the same deficiency and are rejected for the same reason.

With regard to claim 1, the claim recites A system facilitating license of intellectual property, comprising: a computing platform…a database accessible by the computing platform and configured to store; the computing platform configured to make a payment to each of the verified owners’ public keys upon presentation of each their intellectual properties.  
With regard to the ‘computing platform’, Applicant’s PGPub, [0008] discloses, “…the computing platform includes a server function…,” (again disclosing the computing platform functionally and not structurally), [0041] discloses, “…the computing platform is Ethereum…”; [0050] “…Referring again to FIG. 1, the computing platform 12 includes a server 30…”(not disclosing the ‘server’ as comprising specific structure/hardware/software). These do not specifically denote the specific structure to perform the recited functions.  Applicant’s Figures 1 and 2 depict a computing platform but further disclose only functions of ‘verify’ or ‘server’, rather than specific structure.
Moreover, with regard to the function ‘to make a payment’, [48] discloses, “…a payment 26 made by the computing platform 12 to the IP owner's public key upon presentation of the IP owned by the IP owner 16 on the remote display 22…”;  [53] discloses, “…The computing platform 12 provides the link 38 and an optional license certificate 40 to a user in exchange for a license fee 42.”; [0058] discloses, “The payment 26 is sent to the owner of the IP after the computing platform 12 receives the IP owner input 14 and verifies ownership of the IP by the IP owner 16. The payment 26 can be made in the form of a token (e.g., an Ethereum token), a cryptocurrency (e.g., Bitcoin), and/or another type of digital asset.”
As cited, Applicant’s PGPub [53] and [58] disclose only the computing platform providing data to a user in exchange for a license fee, in [53], and sending payment to the IP owner after 
Moreover, the disclosures cited above disclose only providing a link/certificate in exchange for a license fee, or sending payment after ownership verification.  There is no disclosure of the specific structure/mechanism/steps for making payment upon presentation of the recited data upon the remote display. The presentation is recited as being on the remote display, but the computing platform ‘makes a payment’ to the owners’ keys upon presentation, rendering the limitation further unclear and indefinite, as the elements/mechanism for enabling the computing platform to make a payment upon presentation of data on another device is not clear.   The claim is therefore rejected as being unclear.  Dependent claims 2-11, 13, 15, 17-37 inherit the same deficiency and are rejected for the same reason.

With regard to claim 1, the claim recites a blockchain configured to record.  This has been interpreted as invoking 35 USC 112(f) as discussed above.  However, the specific structure associated with the ‘blockchain’ which would perform the ‘recording’ function is not disclosed.  The claim is therefore rejected as being unclear and indefinite.  Dependent claims 2-11, 13, 15, 17-37 inherit the same deficiency and are rejected for the same reason.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-7, 9-11, 17-19, 24-29, 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Kohn (US Publication 2017/0243216) in view of Isaacson (2018/0025442).
With regard to claim 1, Kohn discloses A system facilitating license of intellectual property ([14], [29]), comprising: a computing platform ([18], Figure 1, especially #18, payment service provider); a plurality of intellectual properties available to license ([20], “…content portal provider 16 may include any number of server computers that operate to provide a portal for accessing a library of content…”; Figure 1, especially 16, 22 content source portal and providers); 
a plurality of ownership verifications submitted to the computing platform by the owners of each of the plurality of intellectual properties ([44], “…all the processing of the metadata for content monetization is performed by the payment service provider 18. As such, for example, content owners will be required to register the various components, parties, and interests of ;
a plurality of public keys representing payment addresses associated with each of the verified owners for each of the plurality of intellectual properties ([21], “…The memory/storage 28 stores user accounts 32 and content source provider accounts 34.”; [23], “…As shown, each account includes a pair of private and public keys comprised in a digital wallet used to transact payments in any cryptocurrency by utilizing the ECN…The payments are from client devices 14 to content source providers 22 for rights to content provided through the content portal provider 16.”; Figure 2, #34); 
a database accessible by the computing platform and configured to store at least a reference to each of the intellectual properties and their associated public keys ([21], “…The memory/storage 28 stores user accounts 32 and content source provider accounts 34.” Figure 2, #34, where the content source provider accounts are interpreted as comprising a reference to a provider’s intellectual properties; see [44] regarding verifications. “…all the processing of the metadata for content monetization is performed by the payment service provider 18. As such, for example, content owners will be required to register the various components, parties, and interests of their content with the payment service provider 18 and ensure that they are legally compliant to sell and license these products.”);
a remote display  configured to present the intellectual properties ([18], [19], “…The client devices 14 are used by users in order to interact with the payment system 10. Examples of client devices include smart phones (e.g., Apple iPhone, Samsung Galaxy, Nokia Lumina), tablet together with metadata of their associated owners ([34], “…the payment service provider 18 may operate to embed metadata directly into content to facilitate making payments for rights to the content in accordance with predetermined arrangements specified by the metadata. The payment service provider 18 does so by, for example, having the relevant metadata embedded in code of a file comprising the content itself…”; Kohn further discloses use of keys for payments, ([24]), and, under broadest reasonable interpretation, the embedded metadata to facilitate making payments can be interpreted as comprising owner/seller public keys where the metadata is interpreted as comprising content-owner data, such as public keys, to facilitate payments)
the computing platform configured to make a payment to each of the verified owners’ public keys ([24], “…The payment service provider 18 transmits private and public keys to the ECN 20 via the network transceiver 30 to make payments to the content source providers 22 in accordance with rights purchased for the content accessed by the client devices 14 through the content portal provider 16.”; Fig. 3 #308; for verified owners see [44] as above) upon presentation of each their intellectual properties on the remote display ([39], “…FIG. 3 illustrates a “Quick Click” process for a single use license in operation through a content sharing portal (e.g., YouTube) according to some embodiments of the present disclosure. As shown, as soon as a consumer clicks the play symbol displayed for a piece of content, the user is charged the appropriate single use license fee (i.e., the fee amount to view the content on the video screen). The various ; and 
a blockchain configured to record the payments ([24] “The ECN 20 provides a distributed database that operates as a public ledger of any cryptocurrency to maintain a continuously growing list of transactional data records...”; [14], “…the ECN may be the Blockchain, which operates as a public ledger of transactional data records…”).
Kohn discloses a remote display  configured to present the intellectual properties, as discussed above, and further discloses such presenting together with metadata of their associated owners, where the metadata is interpreted as comprising data associated with content owners ([21] and figure 2) for making payments to public keys of content owners ([23]), as discussed above, and further discloses embedding metadata directly into content to facilitate payments ([44], where, as discussed above, the metadata is interpreted, under broadest reasonable interpretation, as comprising key data).  Kohn does not specifically disclose that such metadata comprises key data.  However, Isaacson even more specifically discloses a remote display configured to present the transaction information together with the public keys of their associated owners ([130], “Data received from the payment request API about the cryptocurrency, recipient address or email address for receiving cryptocurrency can be presented in field 604…”; [138], [139];[75], [175], “…Continuing with FIG. 12, the payment request 1208, can initiate a “show” function 1208, which shows a dialogue 1212 for use as an interface for processing the payment… The interface could include part of the basic sale data and can in part include cryptocurrency data such as a recipient public key or bitcoin amount.”; where [32] 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the license-facilitating system as disclosed by Kohn with the further modification of presentation at remote display of metadata comprising public key data as disclosed by Isaacson because such a technique would enable faster and easier ‘one-click’ transactions (See Isaacson, [75], “…Rather than the buyer needing to manually open their wallet, enter in the public key of the merchant wallet, entering the amount, and so forth, 

 With regard to claim 2, Kohn, in view of Isaacson, disclose the limitations of claim 1 as discussed above.  Kohn further discloses wherein the computing platform includes a server function ([21], “…The payment service provider 18 may include any number of server computers 24 that operate to establish and manage accounts for users and providers of content.”).

With regard to claim 3, Kohn, in view of Isaacson, disclose the limitations of claim 1 as discussed above.  Isaacson further discloses wherein the remote display includes a browser function ([75], [231]). 

With regard to claim 4, Kohn, in view of Isaacson, disclose the limitations of claim 1 as discussed above.  Kohn further discloses the ownership verification is provided as a personal verification of the inventor ([44], “…content owners will be required to register the various components, parties, and interests of their content with the payment service provider 18 and ensure that they are legally compliant to sell and license these products.”, where ‘personal verification’ is interpreted as owner’s ensuring that they are legally compliant to sell/license).

With regard to claim 5, Kohn, in view of Isaacson, disclose the limitations of claim 1 as discussed above.  Kohn further discloses wherein the ownership verification is provided as evidence of a recorded assignment ([44], “…content owners will be required to register the various components, parties, and interests of their content with the payment service provider 18 and ensure that they are legally compliant to sell and license these products.”, where the ownership/interest data provided in registering is interpreted as ‘recorded assignment’).  

With regard to claim 6, Kohn, in view of Isaacson, disclose the limitations of claim 1 as discussed above.  Kohn further discloses the public key payment addresses are provided as crypto currency wallets ([23], “…As shown, each account includes a pair of private and public keys comprised in a digital wallet used to transact payments in any cryptocurrency by utilizing the ECN.”; Figure 2). 

With regard to claim 7, Kohn, in view of Isaacson, disclose the limitations of claim 1 as discussed above.  Isaacson further discloses the payment is made with a token ([179], “…In one scenario, a token or transaction identification needs to be communicated to a cryptocurrency wallet which identifies the sender and any other data associated with the transaction such that the cryptocurrency wallet can recognize or expect the cryptocurrency payment.”; where ‘made with’ is interpreted as including a token during the payment data exchange process).

With regard to claim 9, Kohn, in view of Isaacson, disclose the limitations of claim 1 as discussed above.  Kohn further discloses the payment is made with a crypto currency ([14], “…For 

With regard to claim 10, Kohn, in view of Isaacson, disclose the limitations of claim 9 as discussed above.  Kohn further discloses the cryptocurrency is selected from the group comprising: Bitcoin and Ethereum ([14], “…For example, the ECN may be the Blockchain, which operates as a public ledger of transactional data records for bitcoin (i.e., a cryptocurrency).”)
 
With regard to claim 11, Kohn, in view of Isaacson, disclose the limitations of claim 1 as discussed above.  Kohn further discloses wherein the blockchain is public ([14], “…in particular, embodiments include a framework (e.g., the payment service provider) that is integrated with a public ledger and cryptocurrency system (i.e., the ECN) in order to facilitate a complex payment structure between consumers and content providers. For example, the ECN may be the Blockchain, which operates as a public ledger of transactional data records for bitcoin (i.e., a cryptocurrency).”).

With regard to claim 17, Kohn, in view of Isaacson, disclose the limitations of claim 1 as discussed above.  Kohn further discloses the remote display also presents a license fee required to license the intellectual property of interest ([48], Figure 6). 

With regard to claim 18, Kohn, in view of Isaacson, disclose the limitations of claim 17 as discussed above.  Kohn further discloses the license fee includes a multiple of the payment ([50]-[51], fig. 8, multiple of single use licenses for sharing).

With regard to claim 19, Kohn, in view of Isaacson, disclose the limitations of claim 17 as discussed above.  Kohn further discloses the license fee is calculated as a function of one or more of the following factors: duration, jurisdiction, recognition, multiplier and combinations of these ([50]-[51], fig. 8, duration).

With regard to claim 24, Kohn, in view of Isaacson, disclose the limitations of claim 19 as discussed above.  Kohn further discloses wherein the license fee is paid to the public key of the verified owner of the intellectual property of interest ([24], “…The payment service provider 18 transmits private and public keys to the ECN 20 via the network transceiver 30 to make payments to the content source providers 22 in accordance with rights purchased for the content accessed by the client devices 14 through the content portal provider 16.”; Fig. 3 #308; for verified owners see [44] as above). 

With regard to claim 25, Kohn, in view of Isaacson, disclose the limitations of claim 19 as discussed above.  Kohn further discloses the license fee is received in a wallet of the verified owner of the licensed intellectual property ([23] “…each account includes a pair of private and public keys comprised in a digital wallet used to transact payments in any cryptocurrency by utilizing the ECN…The payments are from client devices 14 to content source providers 22 for rights to 

With regard to claim 26, Kohn, in view of Isaacson, disclose the limitations of claim 19 as discussed above.  Kohn further discloses the intellectual property license is anonymously memorialized on a public record ([24], where the transaction, comprising the license transfer, is ‘anonymously memorialized’ on the Blockchain public ledger, where the address data is interpreted as ‘anonymous’).

With regard to claim 27, Kohn, in view of Isaacson, disclose the limitations of claim 19 as discussed above.  Kohn further discloses the license fee is paid with a crypto currency ([24], [14], “…For example, the ECN may be the Blockchain, which operates as a public ledger of transactional data records for bitcoin (i.e., a cryptocurrency).”).  Isaacson further discloses the payment is made with a token ([179], “…In one scenario, a token or transaction identification needs to be communicated to a cryptocurrency wallet which identifies the sender and any other data associated with the transaction such that the cryptocurrency wallet can recognize or expect the cryptocurrency payment.”; where ‘made with’ is interpreted as including a token during the payment data exchange process, not specifically as comprising an instrument of value exchange).

With regard to claim 28, Kohn, in view of Isaacson, disclose the limitations of claim 19 as discussed above.  Kohn further discloses the license fee is paid with a crypto currency ([24], [14], “…For example, the ECN may be the Blockchain, which operates as a public ledger of transactional data records for bitcoin (i.e., a cryptocurrency).”).

With regard to claim 29, Kohn, in view of Isaacson, disclose the limitations of claim 19 as discussed above.  Isaacson further discloses the computing platform exchanges a first cryptocurrency token for a second cryptocurrency token ([306]).

With regard to claim 31, Kohn, in view of Isaacson, disclose the limitations of claim 17 as discussed above.  Kohn further discloses the license fee is paid with a crypto currency ([24], [14], “…For example, the ECN may be the Blockchain, which operates as a public ledger of transactional data records for bitcoin (i.e., a cryptocurrency).”). Isaacson further discloses the fee is paid with a mobile application ([227] “…The present disclosure incorporates this functionality and simplifies it in the context of making purchases on the web or a mobile application. What will occur when using Bitcoin, Litecoin (or any cryptocurrency) is, in one example, a new API that coordinates the altcoin payment…”).
 
With regard to claim 32, Kohn, in view of Isaacson, disclose the limitations of claim 1 as discussed above.  Kohn further discloses the remote display is a mobile computing device ([18], [19], “…The client devices 14 are used by users in order to interact with the payment system 10. Examples of client devices include smart phones (e.g., Apple iPhone, Samsung Galaxy, Nokia 

With regard to claim 33, Kohn, in view of Isaacson, disclose the limitations of claim 1 as discussed above.  Kohn further discloses the embedded metadata as discussed above ([44]), and Isaacson discloses providing the merchant public key to the buyer as discussed above ([75], “browser API can provide the merchant public key to the buyer wallet…”).  Isaacson further discloses a system presenting the QR code to the remote display device for scanning (“…typically, to send someone or an entity an altcoin, the sender scans the wallet address QR code…”).

 
 Claim 8, 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Kohn (US Publication 2017/0243216) in view of Isaacson (2018/0025442), in further view of LeBeau (US Publication 2020/0143367).   
With regard to claim 8, Kohn, in view of Isaacson disclose the limitations of claim 7 as discussed above.  Kohn further discloses the payment is made with Bitcoin ([14], “…For example, the ECN may be the Blockchain, which operates as a public ledger of transactional data records for bitcoin (i.e., a cryptocurrency).”), but does not specifically disclose an Ethereum token.  However, LeBeau discloses payment is made with an Ethereum token ([119], [128], “If the payment is done using ETH, a transaction receipt is returned to the client by a payment smart 

With regard to claim 35, Kohn, in view of Isaacson, disclose the limitations of claim 1 as discussed above.  LeBeau further discloses the computing platform is Ethereum ([83], [167]).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the license-facilitating system as disclosed by Kohn, as modified by presentation at remote display of public key data as disclosed by Isaacson, with the further modification of expanding the payment capabilities to accommodate additional payment forms such as ETH as disclosed by LeBeau, because such an increased capability would increase customer base.
 
With regard to claim 36, Kohn, in view of Isaacson, disclose the limitations of claim 1 as discussed above.  LeBeau further discloses the blockchain is Ethereum blockchain ([64], 93], [128], [167]).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the license-facilitating system as disclosed by Kohn, as modified by presentation at remote display of public key data as disclosed by Isaacson, with the further modification of expanding the payment capabilities to accommodate additional 

With regard to claim 37, Kohn, in view of Isaacson, disclose the limitations of claim 1 as discussed above.  LeBeau further discloses wallet is an Ethereum wallet ([97], [167]).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the license-facilitating system as disclosed by Kohn, as modified by presentation at remote display of public key data as disclosed by Isaacson, with the further modification of expanding the payment capabilities to accommodate additional payment forms such as ETH as disclosed by LeBeau, because such an increased capability would increase customer base.


 Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kohn (US Publication 2017/0243216) in view of Isaacson (2018/0025442), in further view of Grassadonia (US Patent 10,055,715).  
With regard to claim 13, Kohn, in view of Isaacson, disclose the limitations of claim 1 as discussed above, but do not specifically disclose a private blockchain.  However, Grassadonia discloses wherein the blockchain is private (Col. 16 lines 19-22, “In addition to recording the transaction in cryptocurrency wallets 235 and 237 the transaction can be recorded in private block chain 230 and the transaction can be confirmed 320.”).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined .


 Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kohn (US Publication 2017/0243216) in view of Isaacson (2018/0025442), in further view of Pienkos (US Patent 8,265,999).
 With regard to claim 15, Kohn, in view of Isaacson, disclose the limitations of claim 1 as discussed above, but do not specifically disclose that the intellectual properties are patents.  However, Pienkos discloses at least one of the intellectual properties is a patent (Col. 1 lines 23-33).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the license-facilitating system as disclosed by Kohn as modified by the technique of presentation at remote display of public key data as disclosed by Isaacson, with the further feature of expanding the available assets to include patents, as disclosed by Pienkos, because increasing inventory of assets would increase profitability, and the increasing demand for patent rights would further drive profitability (see Pienkos, Col. 1 lines 36-53).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kohn (US Publication 2017/0243216), in view of Isaacson (2018/0025442), in further view of “Pricing the Intellectual Property of Early-StageTechnologies”, (hereafter Pricing IP), downloaded from http://www.iphandbook.org/handbook/ch09/p03/ , Wayback Machine file showing 2016 date, previously attached as PDF file.
 With regard to claim 20, Kohn, in view of Isaacson, disclose the limitations of claim 19 as discussed above, but do not specifically disclose the license fee calculations and scaling as recited by claim 20.  Pienkos further discloses the license fee is calculated as a function of jurisdiction (Col. 28 lines 10-20). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the license-facilitating system as disclosed by Kohn as modified by the technique of presentation at remote display of public key data as disclosed by Isaacson, with the further feature of expanding the available assets to include patents licensable by jurisdiction, as disclosed by Pienkos, because jurisdiction-specific inventory of assets would increase granularity and customer satisfaction, and would further increase profitability, and the increasing demand for patent rights would further drive profitability (see Pienkos, Col. 1 lines 36-53).
Peinkos does not specifically disclose the license fee is scaled according to market size. However, Pricing IP discloses and the license fee is scaled according to market size (Page 1, Bullet 2, Method 2).  “…The Rating/Ranking Method looks at several existing license agreements for similar technologies, comparing and ranking a technology currently under consideration against the existing license agreements in terms of stage of development, scope of IP protection, market size, profit margins, and other such factors…”).  It would have been obvious to one of ordinary .

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kohn (US Publication 2017/0243216), in view of Isaacson (2018/0025442), in further view of Patent Valuation Indicators, (hereafter Patent Valuation) downloaded from https://www.ipeg.com/patent-valuation-indicators/ and previously attached as PDF file.
  With regard to claim 21, Kohn, in view of Isaacson, disclose the limitations of claim 19 as discussed above, but do not specifically disclose the license fee is calculated as a function of recognition and the license fee is scaled according to peer review of the intellectual property. However, Patent Valuation discloses the license fee is calculated as a function of recognition and the license fee is scaled according to peer review of the intellectual property (“The second group is based on patent owners or inventors survey with an idea to elicit an estimate of a patent’s value. This approach is subjective by nature. Here authors rely on the monetary value of each patent estimated by inventors and owners and collected through surveys…,” page 5, lines 4-7).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the license-facilitating system as disclosed by Kohn as modified by the technique of presentation at remote display of public key data as 

With regard to claim 22, Kohn, in view of Isaacson, disclose the limitations of claim 19 as discussed above, but do not specifically disclose the license fee is calculated as a function of recognition and the license fee is scaled according to number of forward citations of the patent.  However, Patent Valuation discloses the license fee is calculated as a function of recognition and the license fee is scaled according to number of forward citations of the patent (Page 3, lines 14-17 “…forward citations had been validated as indicators of patent value in numerous subsequent surveys…”). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the license-facilitating system as disclosed by Kohn as modified by the technique of presentation at remote display of public key data as disclosed by Isaacson, with the further modification of using forward citation scaling for patent valuation as disclosed by Patent Valuation, because applying  a well-known factor such as forward citation in valuing IP would scale license fees according to worth, thus attracting more customer interest.

With regard to claim 23, Kohn, in view of Isaacson, disclose the limitations of claim 19 as discussed above.  Kohn further discloses the license fee is calculated as a function of a multiplier ([50]-[51], fig. 8, multiple of single use licenses for sharing), but does not specifically disclose the license fee is scaled according to the technical field of the patent. However, Patent Valuation the license fee is scaled according to the technical field of the patent (page 5, lines12-16, “…the distribution of patent rights value is skewed, with most patents worth very little and a few worth a lot; chemical and pharmaceutical patents are worth more on average, followed by electronics, computers, and communication equipment.”). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the license-facilitating system as disclosed by Kohn as modified by the technique of presentation at remote display of public key data as disclosed by Isaacson, with the further modification of using scaling license fee according to technical field,  as disclosed by Patent Valuation, because applying  a well-known factor such as technical field for valuing IP would scale license fees according to worth, thus attracting more customer interest.


Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Kohn (US Publication 2017/0243216), in view of Isaacson (2018/0025442), in further view of Grassadonia (US Patent 10,055,715).   
With regard to claim 30, Kohn, in view of Isaacson, disclose the limitations of claim 19 as discussed above.  Isaacson further discloses purchases employing multiple currencies ([131]. “…the system can actually enable a user to use multiple forms of payment for one purchase transaction. For example, if a user has 0.5BTC available in cryptocurrency for a purchase and desires to use it for the purchase the user may apply it towards a purchase transaction. When the cost of a purchase transaction exceeds that available in cryptocurrency or because of user preference, the system can allow the user to pay the remaining balance with one or more the computing platform exchanges fiat for token.  However, Grassadonia further discloses the computing platform exchanges fiat for token (Col. 7 line 64-Col 9 line 4).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the license-facilitating system as disclosed by Kohn as modified by the technique of presentation at remote display of public key data as disclosed by Isaacson, with the further modification of fiat/token-cryptocurrency exchanging as disclosed by Grassadonia, because the exchange would enable customers to engage in transactions even where cryptocurrencies are not accepted (See Grassadonia, Col. 1 lines 26-45).   


Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Kohn (US Publication 2017/0243216), in view of Isaacson (2018/0025442), in further view of Bolcer (US Publication 2008/0028208).    
With regard to claim 34, Kohn, in view of Isaacson, disclose the limitations of claim 32 as discussed above.  Kohn further discloses license to the intellectual property of interest ([29], [39]), but does not specifically disclose the computing platform provides a link to the remote display for downloading a certificate.  However, Bolcer discloses the computing platform provides a link to the remote display for downloading a certificate ([123]).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the license-facilitating system as disclosed by Kohn as modified by the technique of presentation for downloading a certificate of license to the intellectual property of interest’ comprises the intended use of the link and does not serve to distinguish the claim over the prior art.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lund US Pub 2017/0221029
 “Adding Bitcoin Payment Processing to Your Website”, by Gabriel Manricks, Aug 16, 2013, downloaded from https://code.tutsplus.com/tutorials/adding-bitcoin-payment-processing-to-your-website--net-33098 and attached as a PDF file; also attached is screen shot of invoice (RemoteDisplayItemKey.pdf) example presenting item information (tshirt, amount) and public key information (address for payment comprising digest/hash of key, presented also as QR code), copied from page 8 of the “Adding” article; the image did not print to the PDF so is attached separately.

 THIS ACTION IS MADE FINAL.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret Neubig whose telephone number is (571)270-0437. The examiner can normally be reached Monday-Friday, 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 
/M.M.N. /Examiner, Art Unit 3685                                                                                                                                                                                                        

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685